    Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 1 of 12




               IN THE UNITED STATES DISTRICT COU                         CEIVED
               FOR THE MIDDLE DISTRICT OF AL AMA.
                                            AB au rt.5 214 A                       01
                               EASTERN DIVISION
                                                            PE;..3:,'A   HAC
Yolanda Bruce,                               Case No.:                         7
                                                                               - ARLTA

               Plaintiff,

      vs.                                    COMPLAINT

Equifax Information Services, LLC,
a Georgia limited liability company,         JURY TRIAL DEMAND
American Honda Finance Corporation,
a foreign corporation, and
Ally Financial, Inc.,
a foreign corporation,

               Defendants.



      NOW COMES THE PLAINTIFF, YOLANDA BRUCE, BY AND

THROUGH COUNSEL, MATTHEW LANDREAU,ESQ., and for her Complaint

against the Defendants, pleads as follows:

                                JURISDICTION

   1. Jurisdiction ofthis court arises under 15 U.S.C. §1681p.

   2. This is an action brought by a consumer for violation of the Fair Credit

      Reporting Act(15 U.S.C. §1681, et seq.[hereinafter"FCRNT.




                                         1
 Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 2 of 12




                                  VENUE

3. The transactions and occurrences which give rise to this action occurred in the

   Community of Fort Mitchell, Russell County, Alabama.

4. Venue is proper in the Middle District of Alabama,Eastem Division.



                                 PARTIE

5. Plaintiff is a natural person residing in Community of Fort Mitchell, Russell

   County, Alabama.

6. The Defendants to this lawsuit are:

      a. Equifax Information Services, LLC ("Equifae) is a Georgia limited

         liability company that conducts business in the state of Alabama;

      b. American Honda Finance Corporation ("Honde) is a foreign

          corporation that conducts business in the state of Alabama; and

      c. Ally Financial, Inc. ("Ally") is a foreign corporation that conducts

          business in the state of Alabama.



                       GENERAL ALLEGATIONS

7. Honda and Ally (collectively "Furnishers") are inaccurately reporting their

   tradelines ("Errant Tradelines") with erroneous scheduled monthly payment

   amounts on Plaintiffs Equifax and Trans Union credit disclosures.
 Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 3 of 12




8. Honda is inaccurately reporting its tradeline on Plaintiffs Equifax and Trans

   Union credit disclosures with an erroneous monthly payment amount of

   $669.00.

9. Ally is inaccurately reporting its tradeline on Plaintiffs Trans Union credit

   disclosure with an erroneous monthly payment amount of$884.00.

10.The accounts reflected by the Errant Tradelines were paid and closed. Plaintiff

   no longer has an obligation to make monthly payments to the Furnishers.

11.0n August 5, 2018, Plaintiff obtained her Equifax and Trans Union credit

   disclosures. While reviewing her credit disclosures, Plaintiff noticed the

   Errant Tradelines inaccurately reporting with erroneous monthly payment

   amounts.

12.On or about November 19, 2018, Plaintiff submitted letters to Equifax and

   Trans Union, disputing the Errant Tradelines.

13.In her dispute letters, Plaintiff explained that the accounts reflected by the

   Errant Tradelines were paid and closed. Plaintiff no longer has an obligation

   to make monthly payments the Furnishers. Plaintiff asked Equifax and Trans

   Union to report the Errant Tradelines with the monthly payment amount of

   $0.00.

14.Equifax and Trans Union forwarded Plaintiffs consumer dispute to the

   Furnishers.
 Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 4 of 12




15.The Furnishers received Plaintiffs consumer dispute from Equifax and Trans

   Union.

16.The Furnishers did not consult the Credit Reporting Resource Guide as part

   of its investigation ofPlaintiffs dispute.

17.In response to Plaintiff's dispute,the Furnishers verified to Equifax and Trans

   Union that its reporting of its Errant Tradelines were accurate.

18.Plaintiff had not received Equifax's investigation results. Therefore, on

   January 10, 2019, Plaintiff obtained her Equifax credit disclosure, which

   showed that Equifax and Honda failed or refused to report the scheduled

   monthly payment as $0.00 on the Errant Tradeline.

19.Plaintiff had not received Trans Union's investigation results. Therefore, on

   January 10, 2019,Plaintiff obtained her Trans Union credit disclosure, which

   showed that Trans Union and the Furnishers failed or refused to report the

   scheduled monthly payment as $0.00 on the Errant Tradelines.

20.As a direct and proximate cause of the Defendants' negligent and/or willful

   failure to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681,

   et seq., Plaintiff has suffered credit and emotional damages..Plaintiff has also

   experienced undue stress and anxiety due to Defendants' failure to correct the

   errors in her credit file or improve her financial situation by obtaining new or




                                       4
   Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 5 of 12




     more favorable credit terms as a result of the Defendants' violations of the

    FCRA.



                                  COUNT I

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        HONDA

 21. Plaintiff realleges the above paragraphs as ifrecited verbatim.

 22.After being informed by Equifax and Trans Union of Plaintiffs consumer

     dispute ofthe scheduled monthly payment amount, Honda negligently failed

     to conduct a proper investigation ofPlaintiffs dispute as required by 15 USC

     1681s-2(b).

 23.Honda negligently failed to review all relevant information available to it and

     provided by Equifax and Trans Union in conducting its reinvestigation as

     required by 15 USC 1681s-2(b) and failed to direct Equifax and Trans Union

     to report the Errant Tradeline with a $0.00 monthly payment amount.

  24.The Errant Tradeline is inaccurate and creates a misleading impression on

     Plaintiff's consumer credit file with Equifax and Trans Union, to which it is

     reporting such tradeline.

  25.As a direct and proximate cause of Honda's negligent failure to perform its

     duties under the FCRA, Plaintiff has suffered damages, mental anguish,

     suffering, humiliation, and embarrassment.
                                       5
    Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 6 of 12




   26.Honda is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with reasonable

      attorneys' fees pursuant to 15 USC 1681o.

   27.Plaintiff has a private right of action to assert claims against Honda arising

      under 15 USC 1681s-2(b).

      WHEREFORE,PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Honda for damages, costs, interest, and attorneys' fees.



                                    COUNT 111

 WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                        HONDA

   28. Plaintiffrealleges the above paragraphs as if recited verbatim.

   29.After being informed by Equifax and Trans Union that Plaintiff disputed the

      accuracy of the information it was providing, Honda willfully failed to

      conduct a proper reinvestigation ofPlaintiffs dispute, and willfully failed to

      direct Equifax and Trans Union to report the Errant Tradeline with a $0.00

      monthly payment amount.

   30.Honda willfully failed to review all relevant information available to it and

      provided by Equifax and Trans Union as required by 15 USC 1681s-2(b).




                                         6
    Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 7 of 12




  31.As a direct and proximate cause ofHonda's willful failure to perform its duties

      under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

      humiliation, and embarrassment.

   32.Honda is liable to Plaintifffor either statutory damages or actual damages she

      has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier offact, together with an award of punitive damages in

      the arnount to be determined by the trier of fact, as well as for reasonable

      attorneys' fees and she may recover therefore pursuant to 15 USC 1681n.


      WHEREFORE,PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Honda for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys' fees.

                                    COUNT III

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
                         ALLY

   33. Plaintiff realleges the above paragraphs as ifrecited verbatim.

   34.After being informed by Trans Union of Plaintiffs consumer dispute of the

      scheduled monthly payment amount, Ally negligently failed to conduct a

      proper investigation ofPlaintiffs dispute as required by 15 USC 1681s-2(b).

   35.Ally negligently failed to review all relevant information available to it and

      provided by Trans Union in conducting its reinvestigation as required by 15


                                          7
    Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 8 of 12




      USC 1681s-2(b)and failed to direct Trans Union to report the Errant Tradeline

      with a $0.00 monthly payment amount.

   36.The Errant Tradeline is inaccurate and creates a misleading impression on

      Plaintiffs consumer credit file with Trans Union,to which it is reporting such

      tradeline.

   37.As a direct and proximate cause of Ally's negligent failure to perform its

      duties under the FCRA, Plaintiff has suffered damages, mental anguish,

      suffering, humiliation, and embarrassment.

   38.Ally is liable to Plaintiff by reason ofits violations ofthe FCRA in an amount

      to be determined by the trier of fact together with reasonable attorneys' fees

      pursuant to 15 USC 1681o.

   39.P1aintiff has a private right ofaction to assert claims against Ally arising under

      15 USC 1681s-2(b).

      WHEREFORE,PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Ally for damages, costs, interest, and attorneys fees.



                                     COUNT IV

 WILLFUL VIOLATION OF THE FAIR.CREDIT REPORTING ACT BY
                         ALLY

   40. Plaintiff realleges the above paragraphs as if recited verbatim.



                                           8
    Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 9 of 12




  41.After being informed by Trans Union that Plaintiff disputed the accuracy of

      the information it was providing, Ally willfully failed to conduct a proper

      reinvestigation ofPlaintiffs dispute, and willfully failed to direct Trans Union

      to report the Errant Tradeline with a $0.00 monthly payment amount.

  42.Ally willfully failed to review all relevant information available to it and

      provided by Trans Union as required by 15 USC 1681s-2(b).

  43.As a direct and proximate cause of Ally's willful failure to perform its duties

      under the FCRA, Plaintiff has suffered damages, mental anguish, suffering,

      humiliation, and embarrassment.

   44.Ally is liable to Plaintiff for either statutory damages or actual damages she

      has sustained by reason of its violations of the FCRA in an amount to be

      determined by the trier offact, together with an award ofpunitive damages in

      the amount to be deterrnined by the trier of fact, as well as for reasonable

      attorneys' fees and she may recover therefore pursuant to 15 USC 1681n.


      WHEREFORE,PLAINTIFF PRAYS that this court grants her a judgment

against the Defendant Ally for the greater of statutory or actual damages, plus

punitive damages, along with costs, interest, and attorneys' fees.




                                          9
 Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 10 of 12




                                 COUNT V

NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
                    BY EQUIFAX

45.Plaintiff realleges the above paragraphs as ifrecited verbatim.

46.Defendant Equifax prepared, compiled, issued, assembled, transferred,

   published, and otherwise reproduced consumer reports regarding Plaintiff as

   that term is defined in 15 USC 1681a.

47.Such reports contained information about Plaintiff that was false, misleading,

   and inaccurate.

48.Equifax negligently failed to maintain and/or follow reasonable procedures to -

   assure maximum possible accuracy of the information it reported to one or

   more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

49. After receiving Plaintiff, s consumer dispute to the Errant Tradeline, Equifax

   negligently failed to conduct a reasonable reinvestigation as required by 15

   U.S.C. 1681i.

50.As a direct and proximate cause of Equifax's negligent failure to perform its

   duties under the FCRA,Plaintiff has suffered actual damages, mental anguish

   and suffering, humiliation, and embarrassment.

51.Equifax is liable to Plaintiff by reason of its violation of the FCRA in an

   amount to be determined by the trier of fact together with her reasonable

   attorneys' fees pursuant to 15 USC 1681o.
                                      10
    Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 11 of 12




      WHEREFORE,PLAINTIFF PRAYS that this court grants her a judgment

against Equifax for actual dainages, costs, interest, and attorneys' fees.


                                   - COUNT IV

    WILLFUL VIOLATION OF TIIE FAIR CREDIT REPORTING ACT
                       BY EQUIFAX

   52.Plaintiff realleges the above paragraphs as if recited verbatim.

   53.Defendant Equifax prepared, compiled, issued, assembled, transferred,

      published, and otherwise reproduced consumer reports regarding Plaintiff as

      that term is defined in 15 USC 1681a.

   54.Such reports contained information about Plaintiffthat was false, misleading,

      and inaccurate.

   55.Equifax willfully failed to maintain and/or follow reasonable procedures to

      assure maximum possible accuracy of the infortnation that it reported to one

      or more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).

   56. After receiving Plaintiffs consumer dispute to the Errant Tradeline, Equifax

      willfully failed to conduct a reasonable reinvestigation as required by 15

      U.S.C. 1681i.

   57.As a direct and proximate cause of Equifax's willful failure to perform its

      duties under the FCRA,Plaintiff has suffered actual damages, mental anguish

      and suffering, humiliation, and embarrassment.
                                          11
    Case 3:20-cv-00128-ECM-SRW Document 1 Filed 02/24/20 Page 12 of 12
                                                        •
   58.Equifax is liable to Plaintiff by reason of its violations of the FCRA in an

      amount to be determined by the trier of fact together with her reasonable

      attorneys' fees pursuant to 15 USC 1681n.



      WHEREFORE,PLAINTIFF PRAYS that this court grants her a judgment

against Defendant Equifax for the greater of statutory or actual damages, plus

punitive damages along with costs, interest, and reasonable attorneys' fees.


                                JURY DEMAND

      Plaintiff hereby demands a trial by Jury.



DATED:February 19,2020




                                              By:/s/Matthew Landreau
                                               Matthew Landreau,Esq.
                                               AL Bar No.LAN079
                                               Credit Repair Lawyers of America
                                               22142 West Nine Mile Rd
                                               Southfield, MI 48033
                                               Telephone:(248)353-2882
                                               Fax:(248)353-4840
                                               Email: matt@crlam.com
                                              Attorneysfor Plainnff
                                              Yolanda Bruce



                                         12
